Exhibit 10.23
SEPARATION OF EMPLOYMENT AND RELEASE AGREEMENT
     This Separation of Employment and Release Agreement (this “Agreement”) is
made by and between Global Telecom & Technology, Inc., a Delaware corporation
with its principal place of business in McLean, Virginia, on behalf of itself
and its subsidiaries and divisions (collectively, “Employer” or “Company”), and
Kevin Welch (“you” or “Employee”, together with Employer, the “Parties”). The
Effective Date of this Agreement will be eight (8) days after its execution by
the Employee, if Employee does not revoke acceptance within seven (7) days after
Employee executes this Agreement.
     WHEREAS, the Parties to this Agreement wish to set forth clearly the terms
and conditions of Employee’s separation from employment with Employer; and
     WHEREAS, Employee’s separation of employment with Employer shall be
effective as of the date set forth below;
     NOW THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, Employee and Employer, intending to be legally bound, agree as
follows:

1.  
Separation. You acknowledge that your separation from Employer shall be
October 31, 2008 (the “Separation Date”). As of the Separation Date, you will no
longer be required to fulfill any of the duties and responsibilities associated
with your position nor are you authorized to act on behalf of the Employer or
direct the activities of any of Employer’s employees. By executing this
Agreement, you acknowledge and agree that this Agreement shall supersede the
Employment Agreement that you signed with Employer dated January 22, 2007
(“Employment Agreement”) and, except for your continuing obligations in
Sections 4, 6, 7.7, 7.8 (except the second sentence), and 8, the remainder of
the Employment Agreement shall no longer have any force or effect including,
without limitation, Sections 5 and 7 (except Section 7.7 and the first sentence
of Section 7.8). You shall be ineligible for, and not be entitled to receive,
any bonus payment related to Employer’s 2008 bonus program.
  2.  
Severance Payment.

  (a)  
In consideration for Employee signing this Agreement, including the release of
claims set forth in Section 3 below, your covenants and obligations set forth in
this Agreement and your continued performance of your obligations set forth in
this Agreement and the Employment Agreement as noted above, upon the Effective
Date of this Agreement, you shall be entitled to the following benefits: (i) the
seventy thousand (70,000) shares of Global Telecom & Technology, Inc.(“GTT”)
restricted common stock that you were granted in February, 2008 shall become
fully vested as of February 1, 2009. Although you shall have the right to use
some of the shares of vested restricted stock to offset the taxes you owe as a
result of the vesting of the shares, you agree and acknowledge that you shall be
personally and fully responsible

1



--------------------------------------------------------------------------------



 



     
and liable for payment of all taxes associated with the vesting of the shares of
GTT common stock; and (ii) as of the Separation Date, you are not entitled to
any additional Company matching benefits under the Company’s 401(k) Plan but any
matching amounts already contributed by the Company as of the Separation Date
shall continue to vest in accordance with the terms of the Company’s 401(k) Plan
until January 22, 2009. You shall also be paid for any earned but unused
vacation days that have accrued as of the Separation Date. The payment for
unused vacation days will be in accordance with the Company’s regularly
scheduled payroll processing, will be directly deposited in your designated bank
account, and will be subject to standard payroll deductions and withholdings.

  (b)  
The Company will hire you as an employee at an annualized salary of $200,000
commencing the day after the Separation Date and continuing in effect for six
(6) months from the Effective Date. You will not accrue vacation or leave time
after the Separation Date. At the end of the first six (6) month period, you
shall have an option to continue work for GTT at an annualized salary of
$200,000 for an additional period that is not to exceed six (6) months
(“Extension Period”). You can exercise this extension unless you are working for
another employer at an annualized salary of $150,000 or more. During the
Extension Period, if you accept a position with another employer at an
annualized salary of $150,000 or more, you will provide notice to GTT and
terminate this agreement. The final date of your employment with the company
after the six month period following the Separation Date and any Extension
Period shall be the “Final Separation Date”. Company may not terminate your
employment prior to the Final Separation Date except for “Cause”. For purposes
of this agreement, the Company shall have “Cause” to terminate your employment
only if: (i) you commit an act of fraud, embezzlement, misappropriation of
funds, or dishonesty, (ii) you are grossly negligent or engage in willful
misconduct in the performance of your duties hereunder, and fails to remedy such
breach within ten (10) days of receiving written notice thereof from the
Company, provided, however, that no act, or failure to act, by you shall be
considered “grossly negligent” or an act of “willful misconduct” unless
committed without good faith and without a reasonable belief that the act or
omission was in or not opposed to the Company’s best interest; (iii) you are
convicted of a felony or a crime of moral turpitude; or (vi) you have a drug or
alcohol dependency.
    (c)  
You agree, understand, and acknowledge that the vesting of the restricted shares
of GTT common stock as well as any other promises made to you hereunder
represent the sole consideration for signing and performing this Agreement and
not salary, wages or benefits to which you were already entitled. Up until the
Final Separation Date you will be eligible to continue participation in the
Company’s medical and dental plans. After the Final Separation Date, Employee or
Employee’s covered dependents may elect to pay for COBRA medical and dental
insurance continuation coverage for Employee and/or Employee’s covered
dependents for the time period and

2



--------------------------------------------------------------------------------



 



     
under such conditions as are provided by COBRA. You will be responsible for any
and all COBRA coverage insurance payments (if you so elect) after the Final
Separation Date; provided, however, that you will be eligible to purchase COBRA
continuation coverage at the rate applicable to active GTT employees for six
(6) months from the Final Separation Date followed by twelve (12) months of
COBRA coverage at the full rate. You are not entitled to any Company matching
benefits under the Company’s 401(k) Plan as of the Separation Date but any
matching amounts contributed by the Company as of the Separation Date shall
continue to vest in accordance with the terms of the Company’s 401(k) Plan until
January 22, 2009

  (d)  
You further represent and warrant that no other inducements, promises,
agreements or arrangements exist between you and Employer regarding your
separation from employment with Employer.

3.  
Release by You.

  (a)  
By our mutual signatures below, the Parties have agreed that: (i) Company will
have no further obligations to make payments of money in the form of salary,
bonus, or otherwise, benefit contributions, transfers of stock or other things
of value (including, but not limited to, perquisites) except as provided in this
Agreement; and (ii) the Company shall have no liability with respect to the
termination of your employment except as expressly set forth herein.
    (b)  
In exchange for the benefits set forth herein, you (for yourself, your heirs,
assigns or executors) release and forever discharge Employer, any of its
affiliates, successors, assigns, insurers or attorneys, and its and their
directors, officers, contractors, agents and employees from any and all claims,
suits, demands, causes of action, contracts, covenants, obligations, debts,
costs, expenses, attorneys’ fees, liabilities of whatever kind or nature in law
or equity, by statute or otherwise, whether now known or unknown, vested or
contingent, suspected or unsuspected, and whether or not concealed or hidden,
which have existed or may have existed, or which do exist, on or before the
Separation Date, of any kind, which relate in any way to your employment with
Employer or the termination of that employment (“Claims”), except (i) those
arising out of the performance of this Agreement, (ii) your rights under the
employee benefit plans of Employer that by their terms are available to
terminated employees; (iii) your rights to accrued, unused vacation; and
(iv) any rights or claims that may arise after the Separation Date.
    (c)  
The released Claims include, without limiting the generality of the foregoing
language, any and all claims that Employer has violated any statute, public
policy or common law including, without limitation, claims for retaliatory
discharge; negligent hiring, retention or supervision; defamation; intentional
or negligent infliction of emotional distress and/or mental anguish; intentional
interference with contract; negligence; detrimental reliance; loss of consortium
to you or any member of your family and/or promissory estoppel. The release also
includes any and all claims of employment discrimination under any local, state
or federal law or ordinance, including, without limitation, Title VII or the
Civil Rights Act of 1964 and all of its amendments, the Civil Rights Act of
1991, the Family Medical Leave Act, the Delaware or Virginia Discrimination
Laws, the Virginia

3



--------------------------------------------------------------------------------



 



     
Fair Employment and Housing Act (as amended), the Employee Retirement Income
Security Act, the Equal Pay Act, the Americans with Disabilities Act of 1990,
and, including any Claims of age discrimination under the Age Discrimination in
Employment Act, as amended, or any Claims alleging any legal restriction on the
Company’s right to terminate its employees, any Claims Employee has relating to
Employee’s rights to or against any of the Company’s benefits plans, or personal
injury Claims, including, without limitation, wrongful discharge, fraud, breach
of contract, defamation, tortious interference with business expectancy or
contract, intentional or negligent misrepresentation, constructive discharge, or
infliction of emotional distress.

  (d)  
In signing this release, you acknowledge that you intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. You expressly consent that this release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. You acknowledge and agree that
this release is an essential and material term of this Agreement and, without
such release, Employer would not have made available to you the benefits
provided for herein. You further agree that, in the event you bring any Claim in
which you seek damages against Employer, or any of its affiliates, successors,
assigns, insurers or attorneys, and/or its and their directors, officers,
contractors, agents and employees, this release shall serve as a complete
defense to such Claims, and Employer will be (i) relieved of its obligations to
make any continued payment under this Agreement or provide any of the benefits
hereunder (except as required by law), and (ii) entitled to recover all payments
previously made by Employer under this Agreement (except as prohibited by law).
Excepted from this release are any claims which cannot be waived by law,
including the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) and any claims
for unemployment benefits under applicable state law. You are, however, waiving
any right to a monetary recovery should the EEOC or any agency pursue any claim
on your behalf.
    (e)  
By signing this Agreement, you acknowledge that:

  (i)  
you have carefully read and fully understand all of the provisions of this
Agreement as well as the significance and consequences of this Agreement;
    (ii)  
you knowingly and voluntarily agree to all of the terms set forth in this
Agreement;
    (iii)  
you knowingly and voluntarily agree to be legally bound by this Agreement and
acknowledge that you will sign this Agreement only after full reflection and
analysis;
    (iv)  
you have had an opportunity to consult with, and are hereby advised to consult
with, an attorney prior to signing this Agreement;
    (v)  
you acknowledge that all compensation, rights, and benefits including, without
limitation, personal time off, sick pay, vacation pay, and leave as provided by
the Family Medical Leave Act, have been paid and/or exercised in full without
interference, and that no outstanding claims for compensation or benefits exist.

4



--------------------------------------------------------------------------------



 



If you revoke this Agreement in any manner, it will no longer be binding on you
or Employer and you will not be entitled to any of the benefits set forth herein
except for COBRA insurance continuation benefits as described above.

4.  
Additional Agreements.

  (a)  
By signing this Agreement you agree that, by the Separation Date, you shall
immediately return to the Employer all Employer documents (and all copies
thereof) and other Employer property that Employer asks to be returned,
including, but not limited to, Employer files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property including, but not limited to,
computers and computer accessories, computer manuals, credit cards, cellular
phones and any other wireless devices, fax machines, printers, entry cards,
identification badges and keys; and, any materials of any kind on any storage
media that contain or embody any proprietary or confidential information of
Employer (and all reproductions thereof). You agree to promptly coordinate
return of Employer property with Chris McKee, General Counsel.
    (b)  
Employer agrees to reimburse you for properly submitted expense reports relating
to authorized and legitimate business expenses incurred prior to your Final
Separation Date.
    (c)  
Employer will indemnify and hold you harmless, to the fullest extent allowed by
applicable law, for any and all claims brought by a third party which result
from your employment with the Employer, including payment of your costs and
reasonable attorneys’ fees.

5.  
Confidentiality of this Agreement.

  (a)  
Both during and after your employment you acknowledge and reaffirm your
continuing obligations under, and intent to be bound by all terms and conditions
of, the Non-Sales Personnel Employment, Invention Assignment, Non-Solicitation,
& Confidentiality Agreement signed by you.. In that agreement, you agreed, among
other things, not to use or disclose any confidential or proprietary information
of Employer and to refrain from certain solicitation and competitive activities.
A copy of the Non-Sales Personnel Employment, Invention Assignment,
Non-Solicitation, & Confidentiality Agreement is attached hereto. Please
familiarize yourself with the agreement that you signed and, if you have any
doubts or questions as to your obligations and/or the scope of the restrictions
in that agreement, please immediately contact Chris McKee, General Counsel, to
assess your compliance.
    (b)  
Employee shall respect the confidences of the Company and its customers and
shall not at any time during or after Employee’s employment with the Company,
directly or

5



--------------------------------------------------------------------------------



 



     
indirectly, divulge or disclose for any purpose or use for Employee’s own
benefit any confidential information that Employee obtained or had access to as
a result of Employee’s employment with the Company. Employee covenants that
Employee shall not, without the written consent of the Company, disturb or
interfere with the business relationships and negotiations of the Company or its
affiliates with its existing or prospective customers, suppliers and/or other
third parties.
  (c)  
Employee shall not use any computer access code or password belonging to the
Company and agrees that Employee will not access any computer or database in
possession or control of the Company.
    (d)  
The contents of this Agreement, including but not limited to its financial
terms, are strictly confidential. By signing this Agreement, you agree and
represent that you will maintain the confidential nature of this Agreement,
except (i) to legal counsel, tax and financial planners, and immediate family
who agree to keep it confidential, and to the Internal Revenue Service; (ii) to
potential or future employers; (iii) as otherwise required by law, in which case
you shall notify Employer in writing in advance of disclosure; and (iv) as
necessary to enforce this Agreement.

6.  
Mutual Nondisparagement. You and Employer agree that you shall not, verbally or
in writing, disparage in any manner or context you, Employer, and Employer’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to you, them or their business, business
reputation or personal reputation; provided that you and Employer will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
  7.  
Assignment.

  (a)  
This Agreement shall be binding upon and inure to the benefit of the Employer
and any successor or assign of Employer. You may not assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of Employer.
    (b)  
The Parties agree that no interest or right you have or any of your
beneficiaries has to receive payment or to receive benefits under this Agreement
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, except
as required by law. Nor may such interest or right to receive payment or
distribution be taken voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against you or your beneficiaries,
including for alimony, except to the extent required by law.

8.  
No Admissions. This Agreement shall not be construed as an admission of any
breach of obligation, wrongdoing, or liability either by Employer, or any of its
affiliates, successors, assigns, insurers or attorneys, or any of its or their
directors, officers, agents or employees.

6



--------------------------------------------------------------------------------



 



9.  
Amendments. This Agreement cannot be amended without the prior written consent
of you and Employer.
  10.  
Complete Agreement. This Agreement contains the entire agreement between you and
Employer regarding the matters set forth herein and supersedes all prior and
contemporaneous offers, agreements, arrangements, or understandings, whether
written or oral, relating to, arising out of, or in connection with, your
separation of employment from Employer
  11.  
Governing Law; Severability. THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF VIRGINA, WHENEVER POSSIBLE, AND THE EXCLUSIVE
VENUE FOR ANY DISPUTE ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE THE
STATE OR FEDERAL COURTS IN FAIRFAX COUNTY, VIRGINIA. EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN A MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION SHALL BE HELD TO BE PROHIBITED OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING OR AFFECTING THE REMAINDER
OF SUCH PROVISION OR ANY OF THE REMAINING PROVISIONS OF THIS AGREEMENT.
  12.  
Construction. The various titles of the sections herein are used solely for
convenience and shall not be used for interpreting or construing any word,
clause, section, paragraph, or subparagraph of this Agreement. The language used
in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent, and no rule of strict construction shall
be applied against any Party.
  13.  
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same Agreement.
  14.  
Miscellaneous. EMPLOYEE ACKNOWLEDGES THAT THE COMPANY HAS EXPLAINED THAT
EMPLOYEE’S EXECUTION OF THIS AGREEMENT AND RELEASE MUST BE KNOWING AND
VOLUNTARY. EMPLOYEE FURTHER ACKNOWLEDGES EMPLOYEE HAS AT LEAST TWENTY-ONE
(21) CALENDAR DAYS TO REVIEW THIS AGREEMENT AND RELEASE, AND TO CONSULT WITH AN
ATTORNEY OF EMPLOYEE’S CHOICE, AND TO CONSIDER SIGNING THIS AGREEMENT AND
RELEASE.
     
EMPLOYEE UNDERSTANDS THAT: (i) EMPLOYEE HAS SEVEN (7) CALENDAR DAYS AFTER
EMPLOYEE SIGNS THIS AGREEMENT AND RELEASE TO REVOKE EMPLOYEE’S DECISION TO
EXECUTE A RELEASE OF ANY CLAIMS EMPLOYEE

7



--------------------------------------------------------------------------------



 



   
HAS OR MAY HAVE; (ii) RECOVATION SHALL ONLY BE EFFECTIVE IF WRITTEN NOTICE OF
REVOCATION IS RECEIVED ON OR BEFORE THE SEVENTH (7TH) CALENDAR DAY AFTER THE
EXECUTION DATE BY MR. CHRIS McKEE, GENERAL COUNSEL, GLOBAL TELECOM & TECHNOLOGY,
INC., 8484 WESTPARK DRIVE, SUITE 720, McLEAN, VIRGINIA 22182; AND (iii) IF
EMPLOYEE REVOKES THIS AGREEMENT IN THIS MANNER, THIS AGREEMENT WILL NO LONGER BE
BINDING ON EMPLOYEE OR EMPLOYER AND EMPLOYEE SHALL NOT BE ENTITLED TO THE
BENEFITS SET FORTH HEREIN EXCEPT FOR COBRA BENEFITS; AND (iv) THIS AGREEMENT
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED.

Please indicate your agreement to all of the above terms and conditions by
signing and returning an originally executed Agreement to Chris McKee, General
Counsel, Global Telecom & Technology, Inc. 8484 Westpark Drive, Suite 720,
McLean, Virginia 22102.

            Sincerely,


Global Telecom & Technology, Inc.
      By:   /s/ Chris McKee    

            Print Name:   Chris McKee    

            Print Title:   General Councel   

            AGREED TO AND ACCEPTED BY:
      Signature:   /s/ Kevin Welch         Kevin Welch   

            Dated:   October 31, 2008   

8